Citation Nr: 1038926	
Decision Date: 10/18/10    Archive Date: 10/22/10

DOCKET NO.  05-33 372	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to an initial evaluation greater than 20 percent 
for a seizure disorder from October 13, 1972, to November 21, 
1974.

2.  Entitlement to an initial evaluation greater than 20 percent 
for a seizure disorder from November 22, 1974, to May 21, 1976.

2.  Entitlement to an initial evaluation greater than 10 percent 
for a seizure disorder from May 22, 1976.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel
INTRODUCTION

The Veteran served on active duty from January 1968 to October 
1970, and from May to October 1972. 

This appeal arises before the Board of Veterans' Appeals (Board) 
from decisions rendered in January 2004 that granted service 
connection for a seizure disorder and evaluated the disability as 
20 percent disabling effective in October 1972, and 10 percent 
disabling beginning in May 1976.  The Board remanded the claim in 
February 2008 for further development and consideration.  The 
Veteran continues to appeal for a higher rating for this 
disability.  See AB v. Brown, 6 Vet. App. 35 (1993).

The issues have been recharacterized as indicated on the title 
page to comport with the medical evidence of record.


FINDINGS OF FACT

1.  There is competent evidence that the Veteran suffered 2 major 
seizures a year from May 1972 to May 21, 1974.

2.  The preponderance of the evidence does not show that the 
Veteran had any seizures after May 21, 1974.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating of 30 percent for a 
seizure disorder from October 13, 1972, to November 21, 1974, 
have been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2010); 38 C.F.R. §§ 4.1, 4.7, 4.124a, Diagnostic Codes 
8910, 8911 (1976).

2.  The criteria for an initial rating of 20 percent for a 
seizure disorder from November 22, 1974, to May 21, 1976, have 
not been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2010); 38 C.F.R. §§ 4.1, 4.7, 4.124a, Diagnostic Codes 
8910, 8911 (1976); Diagnostic Codes 8910, 8911 (2010).

3.  The criteria for an initial rating of 10 percent for a 
seizure disorder from May 22, 1976, have not been met.  38 
U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 
C.F.R. §§ 4.1, 4.7, 4.124a, Diagnostic Codes 8910, 8911 (1976); 
Diagnostic Codes 8910, 8911 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The present case involves a "downstream" issue, as the initial 
claim for service connection was granted in the rating decision 
on appeal, and the Veteran disagrees with the evaluation 
assigned.  

In cases where service connection has been granted and an initial 
disability rating and effective date have been assigned, the 
typical service-connection claim has been more than 
substantiated-it has been proven, thereby rendering section 
5103(a) notice no longer required because the purpose that the 
notice is intended to serve has been fulfilled.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

In such a case, the appellant bears the burden of demonstrating 
any prejudice from defective notice with respect to the 
downstream elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008); 
see also Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (reversing 
prior case law imposing a presumption of prejudice on any notice 
deficiency, and clarifying that the burden of showing that an 
error is harmful, or prejudicial, normally falls upon the party 
attacking the agency's determination).  As the Veteran has not 
alleged any prejudice, that burden has not been met.  

Accordingly, the Veteran is not prejudiced by a decision on the 
appeal, regardless of the timing or content of the notice 
provided by the RO.

VA has obtained service treatment records, assisted the appellant 
in obtaining evidence, and afforded the appellant the opportunity 
to give testimony before the Board.  All known and available 
records relevant to the issues on appeal have been obtained and 
associated with the appellant's claims file; and the appellant 
has not contended otherwise.  

The most recent VA examination report is dated in 1996, and the 
most recent treatment records present in the claims file are 
dated in the late 1990s.  The record shows the RO attempted to 
schedule the Veteran for an examination to determine the nature 
and extent of his seizure disorder, but had difficulty reaching 
him.  Ultimately, a VA examination was scheduled for February 
2007 but was canceled because the Veteran had moved to South 
America.  The record reveals an undated note showing that the 
Veteran refused examination because he was moving.  Additional 
attempts were made to find the Veteran, to no avail.  A message 
was left for him at his last phone number of record, and a person 
answering the phone said he would relay the message.  
Subsequently, the Veteran again contacted the RO by mail, 
providing a mailing address and indicating his desire to continue 
his appeal.  The Board remanded the claim in February 2008 to 
identify additional health care providers who treated him for 
seizures, and obtain an examination.  The Veteran did not 
identify additional health care providers nor did he appear for 
the scheduled examination.  VA's duty to assist the Veteran in 
developing facts and evidence pertinent to a claim is not a one 
way street.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  
In light of the Veteran's failure to cooperate in the development 
of his original claim, the Board must decide the claim based on 
the limited evidence of record.  See 38 C.F.R. § 3.655(b).

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a decision on 
the claim at this time.



II.  Analysis

Ratings for service-connected disabilities are determined by 
comparing the symptoms the Veteran is presently experiencing with 
various criteria set forth in VA's Schedule for Rating 
Disabilities (Rating Schedule)-which is based on average 
impairment in earning capacity.  See 38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.  Separate diagnostic codes identify the various 
disabilities.  When a question arises as to which of two ratings 
apply under a particular diagnostic code, the higher evaluation 
is assigned if the disability more closely approximates the 
criteria for the higher rating; otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  And after careful consideration 
of the evidence, any reasonable doubt remaining is resolved in 
favor of the veteran.  38 C.F.R. § 4.3.  Also, when making 
determinations concerning the appropriate rating to be assigned, 
VA must take into account the veteran's entire medical history 
and circumstances.  See 38 C.F.R. § 4.1; Schafrath v. Derwinski, 
1 Vet. App. 589, 592 (1995).

The Veteran's statements regarding the severity of his service-
connected disability are deemed competent with regard to the 
description of symptoms.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  However, these statements must be considered with the 
clinical evidence in conjunction with the appropriate rating 
criteria.

Consideration must be given to his possible entitlement to 
"staged" ratings to compensate him for times since filing his 
claim when this disability may have been more severe than at 
other times during the course of his appeal.  Fenderson v. West, 
12 Vet. App. 119 (1999).  

Where a law or regulation changes during the pendency of a claim 
for an increased rating, VA should first determine whether the 
revised version is more favorable to the veteran.  In so doing, 
it may be necessary for VA to apply both the old and new versions 
of the regulation.  If the revised version of the regulation is 
more favorable, however, the retroactive reach of the new 
regulation under 38 U.S.C.A. § 5110(g) can be no earlier than the 
effective date of the change.  

The generalized rating formula for major and minor epileptic 
seizures in effect prior to September 9, 1975, provided as 
follows: major seizures more frequent than once a month 100%; 
averaging at least 1 major seizure per month over the last year 
80%; averaging at least 1 major seizure in 3 months over the last 
year, or more than 10 minor seizures weekly 60%; at least 1 major 
seizure in the last 6 months or 2 in the last year, or 5 to 10 
minor seizures weekly 30%; at least 1 major seizure in the last 2 
years, or at least 2 minor seizures in the last 6 months, or when 
continuous medication is shown necessary for the control of 
epilepsy 10%.  In the presence of major and minor seizures, rate 
the predominating type.

The generalized rating formula for major and minor epileptic 
seizures in effect since September 9, 1975, is as follows: 
averaging at least 1 major seizure per month over the last 
year100%; averaging at least 1 major seizure in 3 months over the 
last year or more than 10 minor seizures weekly 80%; averaging at 
least 1 major seizure in 4 months over the last year; or 9-10 
minor seizures per week 60%; at least 1 major seizure in the last 
6 months or 2 in the last year, or averaging at least 5 to 8 
minor seizures weekly 40%; at least 1 major seizure in the last 2 
years, or at least 2 minor seizures in the last 6 months 20%; a 
confirmed diagnosis of epilepsy with a history of seizures, or 
when continuous medication is shown necessary for the control of 
epilepsy 10%.  In the presence of major and minor seizures, rate 
the predominating type.

Both versions of the rating scheme contained the following 
instructional information: epilepsy, grand mal, is to be rated 
under the general rating formula for major seizures.  Epilepsy, 
petit mal, is to be rated under the general rating formula for 
minor seizures.  38 C.F.R. § 4.124a; Diagnostic Code 8910, 8911.  
Note (1): A major seizure is characterized by the generalized 
tonic-clonic convulsion with unconsciousness.  Note (2): A minor 
seizure consists of a brief interruption in consciousness or 
conscious control associated with staring or rhythmic blinking of 
the eyes or nodding of the head ("pure" petit mal), or sudden 
jerking movements of the arms, trunk, or head (myoclonic type) or 
sudden loss of postural control (akinetic type).

The Veteran filed a claim for a nervous condition in October 
1972, which was within a year following his discharge from his 
second period of active service.  The records of a medical board 
evaluation in September 1972 state that the Veteran had a history 
of at least one febrile seizure as a young child.  He then 
reportedly remained seizure-free until March 1970, when he had 
his first grand mal seizure.  The neurological evaluation at that 
time, including an electroencephalogram, was reportedly normal.  
Anticonvulsant medication was prescribed, although the Veteran 
reportedly discontinued its use on his own.  The medical board 
report also states that the Veteran had another grand mal seizure 
in May 1972, several days after re-entering service.  A 
neurological examination at that time was also reportedly normal 
and the Veteran was again placed on anticonvulsant medication.  
Finally, neurological examination at the time of the medical 
board evaluation was also within normal limits.

The medical board's findings were that the Veteran had a 
generalized seizure disorder, major motor type, of unknown 
etiology, which was permanent, and he was discharged from 
service.

A VA neurological note dated on May 23, 1974, indicated that the 
Veteran had his fourth grand mal seizure on May 21, 1974.  

The Veteran applied for Social Security Administration (SSA) 
disability benefits in October 1989.  He never mentioned current 
seizures to medical personnel in examinations for SSA benefits.  
On a private medical consultation dated in December 1989, the 
Veteran stated that he had 4 or 5 seizure-like episodes in 1970.  
On a VA examination for PTSD in 1996, the Veteran gave a history 
of having seizures in the remote past, but he has not had any for 
some years.  

The evidence shows that the Veteran had 4 grand mal seizures 
during the period in question (March 1970, May 1972, a third date 
undeterminable, and May 21, 1974).  Assuming the facts most 
favorable to the Veteran's claim, if the third seizure, which 
occurred some tine between May 1972 and May 1974, occurred in May 
1973, the Veteran would have had 2 major seizures a year from May 
1972 to May 1974, and therefore, is entitled to an increased, 30 
percent, rating from October 13, 1972 to November 21, 1974, 6 
months after the last seizure.  

For the periods from November 22, 1974, the Veteran did not 
manifest the symptomatology under either the old or the new 
(after September 9, 1975) Diagnostic Code to qualify for an 
increased rating, as he did not have any major or minor seizures 
since May 21, 1974.

Second, the criteria governing evaluation of seizures required 
special consideration where a history of unemployability was 
shown.  Procedures described in the footnotes to Diagnostic Codes 
8910 through 8914 (38 C.F.R. § 4.124a (1976)), and Diagnostic 
Codes 8910 through 8914 (38 C.F.R. § 4.124a (2010)) direct that a 
full and complete development should be conducted, including an 
economic and social survey, to determine the impact of the 
service connected epilepsy on the veteran's employability.  It is 
noted both in the new and old regulations that although a 
veteran's seizures are controlled, the veteran may find 
employment and rehabilitation difficult due to employer 
reluctance to hiring an epileptic.

The Veteran has been in receipt of a 100 percent rating for 
service-connected PTSD, effective December 1989.  However, there 
is no evidence of record that he has found employment and 
rehabilitation difficult due to employer reluctance to hiring an 
epileptic, as opposed to his severe PTSD symptomatology.  

Consideration has also been given regarding whether the schedular 
evaluation is inadequate, requiring that the RO refer a claim to 
the Chief Benefits Director or the Director, Compensation and 
Pension Service, for consideration of an extra-schedular 
evaluation where a service-connected disability presents an 
exceptional or unusual disability picture with marked 
interference with employment or frequent periods of 
hospitalization that render impractical the application of the 
regular schedular standards.  38 C.F.R. § 3.321(b)(1).  An 
exceptional or unusual disability picture occurs where the 
diagnostic criteria do not reasonably describe or contemplate the 
severity and symptomatology of a veteran's service-connected 
disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If 
there is an exceptional or unusual disability picture, then the 
Board must consider whether the disability picture exhibits other 
factors such as marked interference with employment and frequent 
periods of hospitalization.  Thun, 22 Vet. App. at 115-116.  When 
those two elements are met, the appeal must be referred for 
consideration of the assignment of an extraschedular rating, 
otherwise, the schedular evaluation is adequate, and referral is 
not required.  Thun, 22 Vet. App. at 116.

The schedular evaluation in this case is adequate.  A rating in 
excess of that assigned is provided for certain manifestations of 
the service-connected disorder but the medical evidence reflects 
that those manifestations are not present in this case.  
Additionally, the diagnostic criteria adequately describe the 
severity and symptomatology of the Veteran's disability.  The 
Veteran has not required hospitalization due to the service-
connected disability, and, as discussed above, marked 
interference of employment has not been shown.  Therefore, the 
Veteran's disability picture is contemplated by the rating 
schedule and no extraschedular referral is required.


ORDER

Entitlement to an initial evaluation of 30 percent for a seizure 
disorder from October 13, 1972, to November 21, 1974, is granted.

Entitlement to an initial evaluation greater than 20 percent for 
a seizure disorder from November 22, 1974, to May 21, 1976, is 
denied.

Entitlement to an initial evaluation greater than 10 percent for 
a seizure disorder from May 22, 1976, is denied.



____________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


